REASONS FOR ALLOWANCE
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This office action is in response to the filing on 12/21/2020.

Election/Restrictions
Claim 1 is are allowable. The restriction requirement between the Inventions, as set forth in the Office action mailed on 06/29/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim.  Specifically, the restriction requirement of 06/29/2020 is withdrawn.  Claims 10- 15 directed to other Inventions are no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1-15 are allowed.

The following is an examiner’s statement of reasons for allowance: the prior art taken singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. 102 or 103 would be proper.

In regard to independent claim 1, the closest prior art are US 20150226978 of Sugawara and US 20160103331 of Lee et al.

Regarding Claim 1, Sugawara teaches an optical system, comprising: a fixed module, comprising a base: a movable module, comprising an optical member holder, wherein the optical member holder is configured to hold an optical member, a sensing unit, configured to obtain information related to a first rotation angle of the optical member holder when rotating around a first axis relative to the base and a second rotation angle of the optical member holder when rotating around a second axis relative to the base, wherein the sensing unit is configured to output a sensing signal to a control unit; and a driving assembly, configured to receive a driving signal from the control unit to generate a driving force to drive the movable module to move relative to the fixed module, and the driving assembly, comprising a coil, wherein the coil and the movable module are arranged along a direction parallel to an optical axis of the optical 

But none of them teaches that wherein when viewed along the optical axis, a connecting line of a center of the first connecting element and the optical axis is neither parallel to nor perpendicular to a direction of the driving force.

The prior art taken either singly or in combination fails to anticipate or fairly suggest an optical system further comprising:
wherein when viewed along the optical axis, a connecting line of a center of the first connecting element and the optical axis is neither parallel to nor perpendicular to a direction of the driving force,
as claimed; recited together in combination with the totality of particular features/limitations recited therein. 

Claims 2-15 are also allowed due to their dependence on claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communication from the examiner should be directed to Jie Lei whose telephone number is (571) 272 7231. The examiner can normally be reached on Mon.-Thurs. 8:00 am to 5:30 pm.
	If attempts to reach the examiner by the telephone are unsuccessful, the examiner's supervisor, Thomas Pham can be reached on (571) 272 3689.The Fax number for the organization where this application is assigned is (571) 273 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Services Representative or access to the automated information system, call 800-786-9199(In USA or Canada) or 571-272-1000.  


/JIE LEI/Primary Examiner, Art Unit 2872